200924u64 department of the treasury internal_revenue_service washington d c tax exempt and ee on uniform issue list 408a mar set ep ralty legend taxpayer a ira x l i roth_ira y roth_ira z institution b firm m amount a year year year year year dear this is in response to your request dated date as supplemented by correspondence dated date and date in which you request relief under sec_301_9100-1 and sec_301_9100-3 of the procedure and administrative regulations the regulations the following facts and representations have been submitted under penalty of perjury in support of the ruling requested page taxpayer a maintained ira x with institution b in august of year taxpayer a quvyz4ugez engaged firm m to prepare his income_tax returns and to provide tax planning advice based on taxpayer a’s projected gross_income for year firm m advised taxpayer a of the opportunity to convert a portion of ira x to a roth_ira firm m did not advise taxpayer a that the conversion was required to be made by december of year april of year taxpayer a instructed institution b to transfer amount a from ira x to roth_ira y taxpayer a did not receive a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc from institution b reported amount a as a taxable_distribution from ira x in preparing taxpayer a’s year federal_income_tax return firm m in following the distribution of amount a taxpayer a received a year form 1099-r from institution b showing amount a as a taxable_distribution although taxpayer a provided the year form 1099-r to firm m firm m erroneously treated the transaction as a tax-free distribution and rollover firm m did not inform taxpayer a that the transaction was taxable that based on taxpayer a’s modified_adjusted_gross_income for year taxpayer a was ineligible to transfer amount a to roth_ira y and that taxpayer a needed to make an election to recharacterize the contribution back to a traditional_ira by october of year taxpayer a became aware of the taxable nature of the transaction when he received a notice_of_deficiency from the internal_revenue_service in year in year taxpayer a moved roth_ira y to roth_ira z but has otherwise made neither withdrawals from nor further contributions to the roth_ira based on the foregoing facts and representations you have requested a ruling that pursuant to sec_301_9100-1 and sec_301_9100-3 of the regulations taxpayer a may be granted a period not to exceed days from the date_of_issuance of this ruling to make an election under sec_1_408a-5 of the income_tax regulations the i t regulations to recharacterize taxpayer a's roth_ira as a traditional_ira sec_408a of the internal_revenue_code the code and sec_1_408a-5 of the t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira ina recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contribution sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must a zuuuuyz4v0 notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_408a of the code provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section v9 page the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to elect to recharacterize the roth_ira on or before the date prescribed by law including extensions for filing his federal_income_tax return for the year of contribution was caused by his reasonable reliance on firm m and its representatives who were tax professionals employed by taxpayer a and who failed to make or advise taxpayer a to make and how to make the election before the deadline for making the election based on the above taxpayer a meets the requirements of sec_301 b of the regulations clause v for the year prejudice the interests of the government because the granting of relief results in taxpayer a having the same tax_liability that would have resulted had the election to recharacterize been made on a extension of days as measured from the date of the issuance of this ruling letter to recharacterize his year contribution of amount a to roth_ira y as a contribution to a traditional_ira timely basis therefore taxpayer a is granted an further granting relief will not no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file with this office copies of this letter_ruling are being sent to your authorized representatives if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t4 sincerely yours den ali pnt n donzell h littlejohn manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
